Citation Nr: 0519791	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  96-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sinusitis with mild septal deviation.

2.  Entitlement to an initial evaluation in excess of 
10 percent for laceration of the right forearm. 

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disorder and 
hiatal hernia.

4.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the thoracic and lumbar spine with 
disc changes at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1995 and September 1995 rating decisions 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) and Boise, Idaho, RO, respectively.  In 
the May 1995 rating decision, the RO granted service 
connection for laceration of the right forearm and sinusitis 
with mild septal deviation and assigned 10 percent and 
noncompensable evaluations, respectively.  In the September 
1995 rating decision, the RO denied service connection for 
peptic ulcer disease.  Jurisdication of the case is now in 
the Phoenix, Arizona, RO.

The veteran had perfected appeals for claims for service 
connection for hypertension and service connection for a 
heart disability.  In a September 2002 rating decision, the 
RO granted service connection for hypertension, and in a 
January 2003 rating decision, the RO granted service 
connection for left ventricular hypertrophy associated with 
hypertension.  Thus, the claims for service connection for 
hypertension and a heart disability are no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim); Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal, or the veteran withdraws the 
appeal).  

In February 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The veteran has submitted an informal claim for service 
connection for a right upper arm disorder as being related to 
the service-connected laceration of the right forearm.  As 
this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to an evaluation in excess of 
20 percent for traumatic arthritis of the thoracic and lumbar 
spine with disc changes at L4-L5 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 7, 1996, sinusitis with mild septal 
deviation was manifested by no more than mild symptoms.

2.  As of October 7, 1996, sinusitis with mild septal 
deviation is manifested by no more than three to six non-
incapacitating episodes per year of sinusitis.

3.  Laceration of the right forearm is manifested by no more 
than a moderate muscle injury of muscle group VII.  

4.  Competent evidence of a nexus between the post service 
gastrointestinal disorder, variously diagnosed as 
gastroesophageal reflux disorder and hiatal hernia, and 
service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to 
October 7, 1996, for sinusitis with mild septal deviation 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6512 
(1996).  

2.  The criteria for a 10 percent evaluation as of October 7, 
1996, for sinusitis with mild septal deviation have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.97, Diagnostic Code 6512 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for laceration of the right forearm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.56, 4.73, Diagnostic Code 5307 (2004).  

4.  A gastrointestinal disorder, to include gastroesophageal 
reflux disorder and hiatal hernia, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the May 2004 letter and the multiple 
statements of the case and supplemental statements of the 
case.  Since the May 2004 letter fully provided notice of 
elements (2) and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. ----, ----, No. 02-1077, slip op. 
at 33 (April 14, 2005).  Regarding element (1), the Board 
notes that the RO neglected to include in the May 2004 letter 
the specific evidence necessary to substantiate the claims 
for increased evaluations for sinusitis with mild septal 
deviation and laceration of the right forearm and the claim 
for service connection for a gastrointestinal disorder.  
However, the Board finds that the statements of the case and 
supplemental statements of the case addressing these claims 
has adequately informed the veteran of the evidence necessary 
to substantiate the claims.  Specifically, in those 
determinations, the veteran was provided with specific 
information as to why these claims were being denied, and of 
the evidence that was lacking for each claim.  Additionally, 
it is clear from the veteran's statements and testimony at 
the RO and Board hearings that he is aware of the evidence 
necessary to substantiate his claims.  He has consistently 
asserted that his service-connected disabilities are worse 
than the current evaluations assigned.  Additionally, the 
veteran has stated that he was treated for gastrointestinal 
complaints in service, that he currently has gastroesophageal 
reflux disorder, and that he has had gastrointestinal 
problems since his time in service.  This is evidence that 
the veteran knows what evidence he needs to submit to 
substantiate his claims.  Therefore, the veteran is not 
prejudiced by not being informed in the May 2004 letter of 
the evidence necessary to substantiate his claims.  The 
veteran was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the January 2003 supplemental statement of 
the case, which addresses VA's duty to notify claimants of 
necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's May 2004 letter, it essentially informed the veteran 
that he needed to submit any evidence pertaining to his 
claims.  Specifically, the RO told the veteran, "If there is 
any other evidence or information that you think will support 
your claim please let us know."  The Board finds that such 
statement meets the requirements of the fourth element, as 
the veteran was placed on notice that he should submit any 
evidence in his possession that pertained to his claims or at 
least inform VA if there were any outstanding records.  At 
the February 2005 hearing, the veteran submitted medical 
records, dated from 1993 to the present.  Thus, the veteran 
was clearly aware that he should submit any evidence in his 
possession that pertains to the claims and has done so.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and private medical records.  The veteran submitted service, 
VA, and private medical records.  There is no indication that 
there are any outstanding records that need to be obtained.  
The veteran has been provided with examinations in connection 
with his claims for increased evaluations; however, he has 
not been provided with an examination in connection with the 
claim for service connection for a gastrointestinal disorder.  
The Board finds that VA was not under an obligation to 
provide an examination, as such was not necessary to make a 
decision on this claim.  Specifically, under the new law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the disability may be associated with 
the veteran's active service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  While the veteran has current diagnoses of 
gastroesophageal reflux disorder and hiatal hernia, the Board 
finds that there is lack of evidence suggestive of a causal 
connection between the current disabilities and service, 
which will be explained in more detail below.  An examination 
was not necessary for the claim for service connection.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Increased Ratings

The veteran asserts the service-connected disabilities of 
sinusitis with mild septal deviation and laceration of the 
right forearm are worse than the current evaluations 
contemplate.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for 
sinusitis with mild septal deviation and laceration of the 
right forearm.  This matter, therefore, is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. 119, 26 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)).  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Sinusitis with mild septal deviation

Sinusitis with mild septal deviation is rated under 
Diagnostic Code 6512.  The criteria for sinus disorders were 
amended on October 7, 1996, which is during the appeal 
period.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  

Under the former criteria for evaluating sinusitis, a 
noncompensable evaluation was warranted when there were x-ray 
manifestations only or where symptoms were mild or 
occasional.  38 C.F.R. § 4.97, Diagnostic Code 6512 (1996).  
A 10 percent evaluation was warranted when sinusitis was 
moderate with discharge or crusting or scabbing, infrequent 
headaches.  Id.  A 30 percent evaluation was warranted when 
sinusitis was severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Id.  

Under the former Diagnostic Code 6502, traumatic deflection 
of nasal septum with only slight symptoms warranted a 
noncompensable evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1996).  A 10 percent evaluation was warranted when 
there was marked interference with breathing space.  Id.  

Under the amended criteria, a noncompensable evaluation is 
warranted when sinusitis is detected by x-ray only.  38 
C.F.R. § 4.97, Diagnostic Code 6512 (2004).  A 10 percent 
evaluation is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id. 
at Note.

Under the amended Diagnostic Code 6502 (2004), deviation of 
the nasal septum, a 10 percent evaluation is warranted for 
traumatic deviation of the nasal septum that is manifested by 
50-percent obstruction of the nasal passage on both sides, or 
complete obstruction one side.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more closely approximates the criteria 
required for that evaluation.  38 C.F.R. § 4.7 (2004). 

In every instance where the schedule does not provide a 
noncompensable evaluation for a Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

The Board has carefully reviewed the evidence and finds that 
the preponderance of the evidence is against a compensable 
evaluation for sinusitis prior to October 7, 1996, based upon 
the criteria in effect at that time.  The Board finds, 
however, that the evidence supports the grant of an initial 
evaluation of 10 percent as of October 7, 1996, when the new 
criteria came into effect.  The reasons follow.

The service medical records show that in February 1993, the 
veteran was diagnosed with chronic sinusitis and chronic 
nasal congestion.  In March 1993, the veteran was seen for 
sinusitis.  The examiner stated the veteran had left nasal 
septum deviation.  The veteran denied sinus pain.  The 
examiner stated there was right maxillary pus.  He entered a 
diagnosis of right maxillary sinusitis.  At the November 1994 
VA examination, the veteran reported having "some nasal 
congestion from time to time."  The examiner stated there 
was some congestion noted and that the nasal septum was 
deviated to the left.  In December 1994, the veteran 
underwent a nasal septoplasty.  In the veteran's notice of 
disagreement, received in August 1995, he stated that he 
disagreed with the noncompensable evaluation assigned for his 
deviated septum and that the septoplasty did not fix his 
sinus problem.  A February 1996 military medical facility 
record shows the veteran was seen for complaints of a stuffy 
nose and frontal headaches.  The examiner diagnosed acute 
sinusitis.  

The Board finds that the above-described symptoms are 
indicative of no more than mild symptoms of sinusitis.  Under 
the criteria in effect for sinusitis prior to October 1996, a 
noncompensable evaluation was warranted for sinusitis 
symptoms that were mild or occasional.  38 C.F.R. § 4.97, 
Diagnostic Code 6512 (1996).  The veteran's own report of the 
frequency of his sinusitis would indicate that his sinusitis 
was occasional, as opposed to constant.  The Board finds that 
the preponderance of the evidence is against a finding that 
the sinusitis was moderate.  There have been no clinical 
findings prior to October 7, 1996, that the veteran had 
discharge or crusting or scabbing or that the sinusitis was 
moderate in degree.  See id.  Therefore, the Board finds that 
the noncompensable evaluation assigned under Diagnostic Code 
6512 prior to October 7, 1996, is appropriate.  See id.

In considering the veteran's claim under Diagnostic Code 
6502, the veteran does not meet the criteria for a 10 percent 
evaluation.  No medical professional has stated that the 
veteran's deviated septum caused marked interference with 
breathing space.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996).  The Board is aware the veteran underwent a 
septoplasty in December 1994, but there was no evidence in 
the service medical records that the veteran's deviated 
septum caused "marked interference" with breathing space.  
In the November 1994 examination report, the examiner stated 
there was "some nasal congestion."  Such would not indicate 
that the veteran had marked interference with breathing 
space.  See id.  This examination was conducted prior to the 
December 1994 septoplasty.  The preponderance of the evidence 
is against a finding that a compensation evaluation was 
warranted based upon the regulation in effect for deviated 
nasal septum prior to October 7, 1996.  Id.  

Now, in considering the veteran's service-connected sinusitis 
with mild septal deviation under the amended criteria for 
sinusitis, the Board finds that the evidence supports the 
grant of a 10 percent evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2004).  At a December 1996 RO hearing, 
the veteran testified that he continued to have problems with 
symptoms even after the septoplasty.  He stated that his 
sinuses would run all the time and he would have to 
constantly clear his throat.  The veteran stated he was on 
medication for his sinuses, but while the medication helped 
his sinuses, it did not help with sinus headaches.  The 
veteran stated that in the last year, he had been seen for 
his sinuses on two or three occasions.  In a March 1997 VA 
examination report, the veteran reported the same symptoms he 
described at the December 1996 hearing.  The examiner 
determined that there was no evidence of "significant or 
active sinusitis."  In August 1997, the veteran was seen for 
sinus infection.  

In a May 2000 VA examination report, the veteran reported 
constant congestion.  The examiner stated that the veteran's 
nasal septum was deviated to the left with prominence of the 
quadrilateral cartilage such that the airway was obstructed 
approximately 25 percent on the left side.  He found no sinus 
tenderness, and other otolaryngologic findings were 
"unremarkable."  An October 2001 private medical record 
shows the veteran was seen for complaint of a sinus 
infection.  He reported facial pain but no congestion, 
nausea, or vomiting.  The examiner stated the veteran's nose 
had decreased patency.  There was purulent rhinorrhea with 
the left greater than right.  Maxillary sinuses were full to 
gravity and were painful.  The assessment was "acute 
sinusitis."  A December 2004 VA outpatient treatment report 
shows the veteran was seen for multiple complaints, including 
a sinus infection.  He reported sinus pressure but no 
drainage, sneezing, or other upper respiratory infection 
symptoms.  At the February 2005 hearing before the 
undersigned, he testified that the sinusitis symptoms started 
when he was stationed in Italy.  He stated that since being 
discharged from service, he had been seen multiple times for 
his sinuses.  He asserted he still developed infections and 
had last been seen August or September.  He stated the 
symptoms would occur from time to time and did not seem to go 
away.  The veteran also described getting sinus headaches and 
that he had approximately two in 2005.

Under the amended criteria, the noncompensable evaluation 
contemplates that sinusitis has been established by x-ray 
findings only.  38 C.F.R. § 4.97, Diagnostic Code 6512 
(2004).  It does not address any sort of symptoms associated 
with sinusitis.  While some examiners have stated that the 
veteran had no sinusitis at the time of the examination, it 
is clear that the veteran has symptoms associated with 
sinusitis.  Thus, resolving all doubt in favor of the 
veteran, the Board finds that a 10 percent evaluation is 
warranted for the service-connected sinusitis with mild 
septal deviation as of October 7, 1996.  The Board finds, 
however, that no more than a 10 percent evaluation is 
warranted.  Considering the criteria under 6512, the 
preponderance of the evidence is against a finding that the 
veteran has three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  There is no 
evidence in the claims file that the veteran has had an 
incapacitating episode of sinusitis.  The veteran has not 
even reported such.  At the February 2005 hearing, the 
veteran stated that he still developed sinus problems from 
time to time and would get infections that would not go away.  
The veteran's testimony and the clinical findings in the 
claims file do not establish that the veteran has more than 
six non-incapacitating episodes of sinusitis per year.  Thus, 
no more than a 10 percent evaluation is warranted under 
Diagnostic Code 6512.  See id.

Considering the veteran's claim under Diagnostic Code 6502, 
there is no evidence that the veteran's deviation of the 
nasal septum is manifested by 50-percent obstruction of the 
nasal passage on both sides, or complete obstruction one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  In fact, 
there is evidence to the contrary.  At the May 2000 
examination, the examiner stated that the veteran's airway 
was obstructed approximately 25 percent on the left side.  
Thus, the veteran's obstruction as a result of his deviated 
septum is not severe enough to warrant a compensable 
evaluation under Diagnostic Code 6502.  See id.  

The Board is aware that the last time the veteran underwent a 
VA examination for his sinuses was in May 2000, which is five 
years ago; however, it finds that remanding this claim for an 
examination would cause only an unnecessary delay of the 
veteran's claim, as this claim has been on appeal for five 
years.  The veteran has been consistent with his complaints 
of sinusitis throughout the appeal period, and he has not 
reported that his symptoms have recently worsened.  The 
clinical findings and the veteran's description of his 
symptoms establish that the veteran's disability warrants no 
more than a 10 percent evaluation.  The veteran has not 
attempted to allege that he has incapacitating episodes or 
that he has more than six non-incapacitating episodes per 
year.  There is ample evidence in the claims file, including 
VA and private treatment records subsequest to May 2000, to 
make a determination as to the severity of the veteran's 
sinusitis with mild septal deviation.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a compensable evaluation 
for sinusitis, the Board agrees with him and has granted a 
10 percent evaluation as of October 7, 1996, the effective 
date of the change in the regulation.  The Board finds that 
the amended criteria are more beneficial to the veteran's 
claim, which is why the 10 percent evaluation has been 
granted as of the date of the change in the regulation.  See 
VAOPGCPREC 3-2000.  However, to the extent that the veteran 
has described his service-connected disability as being worse 
than the noncompensable evaluation prior to October 1996 and 
the 10 percent evaluation as of October 1996, the medical 
findings do not support a finding of such based upon the 
reasons described above.  To this extent, the preponderance 
of the evidence is against his claim, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.  



B.  Laceration of the right forearm

Laceration of the right forearm is evaluated under Diagnostic 
Code 5307.  The veteran's right hand is the dominant hand, 
and thus only those evaluations for the dominant hand will be 
reported.  

The Board notes that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997, which is during the appeal period.  However, the 
changes made to 38 C.F.R. § 4.56 were not substantive and 
thus the Board may make a finding that neither is more 
favorable to the veteran's claim.  See Heuer v. Brown, 7 Vet. 
App. 379 (1995).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2)(i) (2004).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(XVII).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2004).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Diagnostic Code 5307 relates to muscle injuries involving 
Muscle Group VII, which is the muscle group that involves 
flexion of the wrist and fingers.  38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Muscles that arise from the internal 
condyle of the humerus are flexors of the carpus and long 
flexors of fingers and thumb.  Under this Diagnostic Code, a 
noncompensable percent evaluation is warranted for a slight 
muscle disability, while a 10 percent evaluation is in order 
for a moderate disability.  Id.  A 30 percent evaluation is 
warranted in cases of a moderately severe disability.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an increased evaluation for laceration of the right 
forearm.  The service medical records show that the veteran 
sustained a deep laceration to the right forearm in March 
1989.  The extensor muscle mass was lacerated deep within 
several compartments of the finger and the wrist extensors.  
There was no elbow involvement and no neurovascular 
structures that could be identified in the wound.  At the 
November 1994 VA examination, the veteran reported that he 
had occasional paresthesias in the right hand and some in the 
middle finger.  The examiner stated the veteran had a six-
inch well-healed scar.  There was no interference with the 
elbow or the hand or wrist.  The examiner diagnosed residual 
scar from laceration, right forearm, "minimal."  

At the December 1996 RO hearing, the veteran testified that 
he had lost partial use of his extremities and that his hand 
would not straighten out completely.  He stated he felt he 
lost some muscle tone and muscle coordination.  The veteran 
stated he could write but that his handwriting was not what 
it used to be.  He testified he could type but that he had 
difficulty typing.  A January 1997 VA examination report 
shows the veteran described having residual difficulties of 
the arm and hand, such as weakness, limitation of 
dorsiflexion of the fingers, and an extensive area of 
numbness involving the forearm.  The examiner stated the 
veteran had an area of hypesthesia around the scar down to 
the wrist area.  Sensation appeared normal with respect to 
the hand and fingers.  The veteran was able to approximate 
the tips of the fingers of the right hand to the medial 
transverse crease, and the tips of the fingers to the thumb.  
Grip strength was estimated at 3/5, compared to 5/5 on the 
left.  Adduction and abduction of the fingers was within 
normal limits, as was the wrist motion.  He noted that there 
was a loss of "10x" of dorsiflexion of the fingers of the 
right hand with respect to active motion.  The impression was 
residuals of laceration of the right forearm.  

A June 1997 VA neurologic examination report shows that motor 
strength in the right brachioradialis muscle was about a 4+ 
to 5- out of 5.  There was a "slight decrease" in the right 
wrist extensor at about 4+ to 5- and had decrease in the 
right finger extensors at about a 4 out of 5.  The examiner 
stated the grip strength was "okay."  There was a "slight 
decrease in muscle of the brachioradialis of the right in 
comparison to the left."  Muscle tone was normal and the 
"grips were symmetrical."  Sensory examination was intact 
to vibration, position sense, and light touch except for some 
decreased sensation to pinprick and light touch over the 
right forearm.  Reflexes were "essentially symmetrical."  
In his impression the examiner noted that some sensory 
changes in the right forearm were likely secondary to 
disruption of the superficial cutaneous nerves.  He 
recommended that the veteran undergo nerve conduction studies 
and an electromyography, which were completed in August 1997.  
In an addendum, the examiner stated the veteran had normal 
nerve conduction studies and electromyography.  

A June 1997 VA muscles VA examination report shows the 
veteran reported he could not extend his fingers in his right 
hand when his wrist was dorsiflexed.  He added that he could 
not work with small objects, such as buttons, and his writing 
had deteriorated.  At times, he got cramps in his forearm 
with use.  The examiner stated that the right wrist and hand 
had approximately 80 percent of the power as compared to the 
left.  He also had loss of complete extension of the fingers 
when the wrist was in maximum dorsiflexion.  He noted the 
veteran had increased fatigue and weakness with use and that 
the discomfort in his arm may increase somewhat, although it 
was not severe.  A June 2000 VA orthopedic examination report 
shows the veteran reported similar symptoms as he did at the 
June 1997 examination.  The examiner stated the veteran's 
scar on the right forearm was healed.  There was a slight 
defect in the brachioradialis, but otherwise it appeared to 
function well.  There was no Tinel's sign in the area of the 
scar or just proximal or distal to it, but he had sensory 
band extending over the extensor forearm to the wrist but not 
extending onto the radial aspect of the hand or thumb.  Wrist 
function was normal as far as bone and joints went.  

A May 2003 private medical record shows the veteran was seen 
with pain and trouble with coordination with his right 
forearm.  The examiner stated the veteran had a healed scar 
on the right forearm.  Motor examination revealed no drift 
and normal bulk and tone in all major muscle groups.  There 
was a mild tremor noted in both hands.  Strength was 5/5 
throughout.  Right finger flexors showed a questionable 5-/5 
weakness.  Dorsiflexion of the right wrist was 5-/5.  The 
impression was that the veteran presented with 
musculoskeletal pain and "subjective weakness in the right 
forearm region."  At the February 2005 hearing, the veteran 
testified that his arm got tired easily and that he lacked 
coordination with his fingers and had numbness.  He stated he 
was unable to use some of his fingers in his right hand to 
type and that when he typed, he had to keep his arm in a 
certain position.  

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), by analogy, objective 
findings of laceration of the right forearm are consistent 
with the findings of no more than a moderate disability of 
the muscle.  The veteran's scar from the repair of the 
laceration has not shown prolonged infection.  The veteran 
has not complained that the scar is painful or tender or that 
it ulcerates.  At the February 2005 hearing, the veteran 
stated that the scar did not bother him.  Each time the scar 
was examined, the examiner noted that it was well healed.  
The veteran's strength in the right upper extremity has been 
described as between 3 to 5.  The "3" was reported one 
time.  One examiner stated that the right hand/wrist had 
80 percent of the power that the left had.  When the 
veteran's weakness in the right hand/wrist has been 
described, the examiners have stated that it is mild or 
slight.  In the May 2003 private medical record, the examiner 
noted the veteran had normal bulk and tone in all major 
muscle groups.  The Board finds that the medical findings of 
record are consistent with no more than a moderate muscle 
disability and thus no more than 10 percent disabling.  See 
38 C.F.R. § 4.73, Diagnostic Code 5303.

The objective findings of record are not indicative of any 
more than a moderate muscle injury.  The veteran has reported 
weakness in the right hand/wrist, which is contemplated by 
the 10 percent evaluation under Diagnostic Code 5303.  There 
is no evidence of prolonged infection, or sloughing of soft 
parts, and intermuscular scarring in the veteran's right 
forearm.  38 C.F.R. § 4.56(d)(3)(i) (2004).  There have been 
no findings that the veteran has any more than slight loss of 
muscle strength of the brachioradialis when compared with the 
sound side.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected laceration of the right forearm meets the criteria 
for a 30 percent evaluation under Diagnostic Code 5303.  

The veteran has asserted that the Hearing Officer in the 
November 1999 supplemental statement of the case conceded 
that the veteran had moderately severe muscle loss.  In 
making this assertion, he has provided the quote from the 
November 1999 supplemental statement of the case.  The Board 
has reviewed the supplemental statement of the case.  The 
quote provided by the veteran was the Hearing Officer noting 
what symptomatology was needed for a moderately severe muscle 
injury.  There was no finding by the Hearing Officer that the 
veteran's service-connected disability met that 
symptomatology.  In fact, the Hearing Officer was noting that 
the veteran's disability did not meet that clinical picture.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5303 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca, 
8 Vet. App. 202; VAOPGCPREC 9-98 (August 1998).  Moreover, 
symptoms such as weakness, loss of power, pain, fatigue, 
etc., are specifically contemplated by Diagnostic Code 5307.  
See 38 C.F.R. § 4.56(c) (2004).  

The Board is aware that the last time the veteran underwent a 
VA examination for his right forearm was in June 2000, which 
is five years ago.  However, like the claim for increase for 
sinusitis, it finds that remanding this claim for an 
examination would cause only an unnecessary delay of the 
veteran's claim.  Again, the veteran's claim has been on 
appeal for five years.  Additionally, he underwent a private 
examination in May 2003, which the Board finds provided 
enough clinical findings to constitute a VA examination.  See 
38 C.F.R. § 3.326(b).  There is ample evidence in the claims 
file to make a determination as to the severity of the 
veteran's right forearm.  At the February 2005 hearing, the 
veteran stated that his disagreement with the 10 percent 
evaluation was that he felt that the evaluation should have 
been higher from the time he was granted service connection 
for such disability.  He has not stated that his disability 
worsened since the time the June 2000 examination was 
conducted.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warranted an initial 
evaluation in excess of 10 percent, the medical findings do 
not support his contentions.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  For the reasons discussed above, the Board finds 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected laceration of the 
right forearm.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  See Gilbert, 1 Vet. App. at 55. 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

C.  Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2004).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
sinusitis with mild septal deviation and laceration of the 
right forearm warrant extraschedular evaluations.  However, 
the clinical presentations of the veteran's service-connected 
disabilities are neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  See id.  The record, moreover, does not reflect 
frequent periods of hospitalization due to either disability 
or interference with employment to a greater degree that that 
contemplated by the regular schedular standards, which are 
based on average impairment of employment.  At the February 
2005 hearing before the undersigned, the veteran stated that 
he was not working, but noted that he was looking for work.  
He stated he had gone to VA's vocational rehabilitation and 
that it determined he had enough education to overcome his 
disabilities.  

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of 
service connection for a gastrointestinal disorder, to 
include gastroesophageal reflux disorder and hiatal hernia.  
The service medical records show that the veteran was 
diagnosed with gastroenteritis several times-in 1977, 1978, 
1980 and 1983.  Probable irritable bowel syndrome was noted 
in 1985.  However, between 1985 and the time the veteran was 
separated from service-a 9-year period-there were no other 
diagnoses of gastroenteritis or any other gastrointestinal 
disorder.  An April 1994 barium enema, accomplished for 
complaints of right upper quadrant discomfort, was 
unremarkable, and on follow-up in May 1994, all studies were 
within normal limits.  The first showing of any objective 
evidence of a possible gastrointestinal disorder was in 1997.  
A February 1997 gallbladder ultrasound shows that there was 
no evidence of cholelithiasis.  The radiologist stated a very 
small polyp may be present and a small amount of sludge was 
suspected.  In a February 1997 private medical record, the 
examiner stated that the veteran reported abdominal pain for 
the past three years.  He noted he had been evaluated for 
this while in the service, which showed "sludge in his 
gallbladder."  Following examination, the examiner diagnosed 
right upper quadrant abdominal pain and stated it was unclear 
to him whether the veteran was having gallbladder problems.  
In a March 1997 private medical record, it shows the veteran 
reported a three-to-four year history of right upper quadrant 
pain.  Following examination, the examiner stated that the 
etiology of the veteran's symptoms was unclear.  He noted it 
was not clear that this was of biliary origin.  A March 1997 
VA sinuses examination included an impression of 
laryngopharyngitis due to gastroesophageal reflux, but there 
was no basis given in the examination for that impression.  
An April 1997 upper endoscopy showed extensive acid peptic 
changes with erosive changes noted and hiatal hernia.  

A July 1999 private medical record shows a diagnosis of 
gastroesophageal reflux disorder without any clinical 
findings.  A January 2002 VA outpatient treatment report 
shows the veteran was seen for right upper quadrant pain.  
Following examination, the examiner stated that he thought 
the pain may be musculoskeletal pain, as no pathology over 
the years had been found.  He added that it did not appear to 
be due to any gastrointestinal phenomena.  An April 2003 
private medical record shows a finding of a small transient 
sliding hiatal hernia.  At the February 2005 hearing, the 
veteran stated that he had been diagnosed with an ulcer in 
service and that he had had stomach pain since that time.  

There is no competent evidence of a nexus between the post 
service diagnoses of gastroesophageal reflux disorder and 
hiatal hernia and the veteran's service; neither was shown in 
service.  When providing a diagnosis of gastroesophageal 
reflux disorder, no medical professional has attributed it to 
the veteran's service.  In the finding of the hiatal hernia, 
the examiners did not attribute it to the veteran's service.  
Again, the veteran was diagnosed with gastroenteritis on 
several occasions in service.  The service medical records do 
not show that such disease or injury became chronic or that 
it is related to the veteran's post service diagnoses of 
gastroesophageal reflux disorder and hiatal hernia.  Although 
the veteran has asserted that the post service diagnosis of 
gastroesophageal reflux disorder is related to service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for a gastrointestinal disorder, to 
include gastroesophageal reflux disorder and hiatal hernia, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55. 


ORDER

An initial compensable evaluation for sinusitis with mild 
septal deviation prior to October 7, 1996, is denied.

An initial evaluation of 10 percent for sinusitis with mild 
septal deviation as of October 7, 1996, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

An initial evaluation in excess of 10 percent for laceration 
of the right forearm is denied.

Service connection for a gastrointestinal disorder, to 
include gastroesophageal reflux disorder and hiatal hernia, 
is denied.


REMAND

In a December 2004 rating decision, the RO continued the 
20 percent evaluation for traumatic arthritis of the thoracic 
and lumbar spine with disc changes at L4-L5.  In February 
2005, the veteran submitted a notice of disagreement.  A 
statement of the case has not yet been issued.  Therefore, 
this claim must be remanded for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2004).  
Therefore, it cannot take jurisdiction of this claim until 
the veteran perfects his appeal.

Accordingly, the case is hereby REMANDED for the following 
action:

Furnish the veteran with a statement of the 
case as to the claim for entitlement to an 
evaluation in excess of 20 percent for 
traumatic arthritis of the thoracic and lumbar 
spine with disc changes at L4-L5.  The 
statement of the case should include all 
relevant law and regulations pertaining to the 
claims.  The veteran must be advised of the 
time limit in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) (2004).  
Thereafter, if an appeal has been perfected, 
it should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


